  Case 1:18-cv-01990-RGA Document 19 Filed 02/21/19 Page 1 of 7 PageID #: 439



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE


WONDERLAND SWITZERLAND AG,                                 )
                                                           )
                               Plaintiff,                  )
                                                           )
                    V.                                     )   C .A. No . 18-1990-RGA
                                                           )
EVENFLO COMPANY, INC. and                                  )
GOODBABY US HOLDINGS, INC. ,                               )
                                                           )
                               Defendants.                 )


                                             SCHEDULING ORDER

          This     J{    day   of_-+-G
                                     ~e:
                                      ,__1~
                                          J -'2019, the Court having c bn~~0d an initial Rule 16(b)
scheduling conference pursuant to Local Rule 16.1 (b), and the parties having determined after

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration;

          IT IS ORDERED that:

           1.       Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l )

within fourteen days of the date of this Order.

          2.        Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before December 6, 2019.

          3.        Discovery.

                    a.         Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before March 6, 2020.

                   b.          Document Production. Document production shall be substantially

complete by December 20, 2019.


{0 1420789;v l }
  Case 1:18-cv-01990-RGA Document 19 Filed 02/21/19 Page 2 of 7 PageID #: 440



                 c.    Requests for Admission. Except for authentication, a maximum of 50

requests for admission are permitted for each side.

                 d.    Interrogatories. A maximum of 50 interrogatories, including contention

interrogatories, are permitted for each side.

                 e.    Depositions.

                       1.      Limitation on Hours for Deposition Discovery. Each side is

limited to a total of 70 hours of taking testimony by deposition upon oral examination.

                       11.     Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court or by agreement of the parties.

A defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be

considered as having filed an action in this Court for the purpose of this provision.

                 f.    Discovery Matters and Disputes Relating to Protective Orders. Should

counsel find they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court' s Case Manager to schedule an in-person conference/argument. Unless otherwise ordered,

by no later than forty-eight hours prior to the conference/argument, the party seeking relief shall

file with the Court a letter, not to exceed three pages, outlining the issues in dispute and its

position on those issues. By no later than twenty-four hours prior to the conference/argument,

any party opposing the application for relief may file a letter, not to exceed three pages, outlining

that party's reasons for its opposition. Should any document(s) be filed under seal, a courtesy




{01420789;vl }                                    2
  Case 1:18-cv-01990-RGA Document 19 Filed 02/21/19 Page 3 of 7 PageID #: 441



copy of the sealed document(s) must be provided to the Court within one hour of e-filing the

document( s).

           If a discovery-related motion is filed without leave of the Court, it will be denied without

prejudice to the moving party ' s right to bring the dispute to the Court through the discovery

matters procedures set forth in this Order.

           4.       Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within twenty-one days from the date of

this Order. Should counsel be unable to reach an agreement on a proposed form of order,

counsel must follow the provisions of Paragraph 3(g) above.

           Any proposed protective order must include the following paragraph:

                    Other Proceedings. By entering this order and limiting the
                    disclosure of information in this case, the Court does not intend to
                    preclude another court from finding that information may be
                    relevant and subject to disclosure in another case. Any person or
                    party subject to this order who becomes subject to a motion to
                    disclose another party ' s information designated as confidential
                    pursuant to this order shall promptly notify that party of the motion
                    so that the party may have an opportunity to appear and be heard
                    on whether that information should be disclosed.

           5.       Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

           6.       Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.


{O l420789 ;v I }                                    3
     Case 1:18-cv-01990-RGA Document 19 Filed 02/21/19 Page 4 of 7 PageID #: 442



          7.      Claim Construction Issue Identification. On or before August 12, 2019, the

parties shall exchange a list of those claim tenn(s)/phrase(s) that they believe need construction

and their proposed claim construction of those term(s)/phrase(s). This document will not be filed

with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

Joint Claim Construction Chart to be filed no later than August 26, 2019. The Joint Claim

Construction Chart, in Word or WordPerfect format, shall bee-mailed simultaneously with filing

to rga_civil@ded.uscourts.gov . The parties' Joint Claim Construction Chart should identify for

the Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party ' s proposed

construction of the disputed claim language with citation(s) only to the intrinsic evidence in

support of their respective proposed constructions. A copy of the patent(s) in issue as well as

those portions of the intrinsic record relied upon shall be submitted with this Joint Claim

Construction Chart. In this joint submission, the parties shall not provide argument.

          8.      Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on September 20, 2019. The Defendant shall serve, but not file ,

its answering brief, not to exceed 30 pages, on October 25, 2019 . The Plaintiff shall serve, but

not file, its reply brief, not to exceed 20 pages, on November 22, 2019. The Defendant shall

serve, but not file, its sur-reply brief, not to exceed 10 pages, on December 16, 2019. No later

than December 20, 2019, the parties shall file a Joint Claim Construction Brief. The parties

shall copy and paste their unfiled briefs into one brief, with their positions on each claim term in

sequential order, in substantially the form below.

                            JOINT CLAIM CONSTRUCTION BRIEF

I.        Agreed-upon Constructions

II.       Disputed Constructions

A.        [TERM 1]


{0 1420789;vl }                                    4
  Case 1:18-cv-01990-RGA Document 19 Filed 02/21/19 Page 5 of 7 PageID #: 443



          1.       Plaintiffs Opening Position
          2.       Defendant's Answering Position
          3.       Plaintiffs Reply Position
          4.       Defendant' s Sur-Reply Position

B.        [TERM 2]
          1.   Plaintiffs Opening Position
          2.   Defendant' s Answering Position
          3.   Plaintiffs Reply Position
          4.   Defendant's Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.

           9.      Hearing on Claim Construction. Beginning at ~-.oo ~.m. on January 'd"~ , 2020,

the Court will hear argument on claim construction. Absent prior approval of the Court (which,

if it is sought, must be done so by joint letter submission no later than the date on which

answering claim construction briefs are due), the parties shall not present testimony at the

argument, and the argument shall not exceed a total of three hours .

           10.     Disclosure of Expert Testimony.

                   a.     Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

April 20, 2020. The supplemental disclosure to contradict or rebut evidence on the same matter

identified by another party is due on or before May 22, 2020. Reply expert reports from the

party with the initial burden of proof are due on or before June 29, 2020. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. Along

with the submissions of the expert reports, the parties shall advise of the dates and times of their

experts ' availability for deposition. Depositions of experts shall be completed on or before July

27, 2020.



{0 1420789;v l }                                     5
  Case 1:18-cv-01990-RGA Document 19 Filed 02/21/19 Page 6 of 7 PageID #: 444



                   b.     Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm. , Inc. ,

509 U.S . 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later than the deadline for dispositive motions set forth herein, unless otherwise

ordered by the Court.

           11.     Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before August 24,

2020. No case dispositive motion under Rule 56 may be filed more than ten days before the

above date without leave of the Court.

           12.     Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1 .

           13.     Pretrial Conference. On January ..!2_, 2021 , the Court will hold a Rule 16(e)

final pretrial conference in Court with counsel beginning at ~ :CO ~.m. The parties shall file a

joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on

the third business day before the date of the final pretrial conference. Unless otherwise ordered

by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

preparation of the proposed joint final pretrial order.

           14.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of




{0 1420789;v l }                                    6
  Case 1:18-cv-01990-RGA Document 19 Filed 02/21/19 Page 7 of 7 PageID #: 445



three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three

page submission (and, if the moving party, a single one page reply) . No separate briefing shall

be submitted on in limine requests, unless otherwise permitted by the Court.

           15.     Jury Instructions. Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 4 7.1 (a)(2) and 51.1 , the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 5 p.m. on the third business day before the date of the final pretrial

conference. The parties shall submit simultaneously with filing each of the foregoing four

documents in Word or WordPerfect format to rga_civil@ded.uscourts.gov.

           16.     Trial. This matter is scheduled for a 5 day jury trial beginning at 9:30 a.m. on

February _ l , 2021 , with the subsequent trial days beginning at 9:30 a.m. Until the case is

submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

           17.     ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.




{0 1420789 ;vl }                                    7
